                   Case 21-10457-LSS          Doc 36     Filed 03/01/21       Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                  Chapter 11

 MOBITV, INC., et al.,                                   Case No. 21-10457 (LSS)

                                   Debtors.              Joint Administration Requested


                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Rule 9010-1 and the certification below, counsel hereby moves the admission pro hac
vice of Benjamin Butterfield to represent Silicon Valley Bank in the above-captioned cases.

Dated: March 1, 2021                                       ASHBY & GEDDES, P.A.

                                                           /s/ Gregory A. Taylor
                                                           Gregory A. Taylor (#4008)
                                                           500 Delaware Avenue, 8th Floor
                                                           Wilmington, DE 19801
                                                           Telephone: (302) 654-1888

                 CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the State of New York, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing
Order for District Court Fund revised 8/30/16. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for District Court.
                                                            /s/ Benjamin Butterfield
                                                            Benjamin Butterfield, Esq.
                                                            MORRISON & FOERSTER LLP
                                                            250 West 55th Street
                                                            New York, NY 10019-9601
                                                            Tel: (212) 468-8000
                                                            Email: bbutterfield@mofo.com

                               ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




          Dated: March 1st, 2021                          LAURIE SELBER SILVERSTEIN
          Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE

{01665992;v1 }
